

115 HR 1742 IH: Article V Records Transparency Act of 2017
U.S. House of Representatives
2017-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1742IN THE HOUSE OF REPRESENTATIVESMarch 27, 2017Mr. Messer introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Oversight and Government Reform, and Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Archivist of the United States to compile all applications, and rescissions of
			 applications, made to the Congress to call a convention, pursuant to
			 article V of the Constitution, and certain related materials, and to
			 transmit them to Congress, and for other purposes.
	
 1.Short titleThis Act may be cited as the Article V Records Transparency Act of 2017. 2.Compilation and transmission to Congress of applications and rescissions of applications to call a convention for proposing amendments to the Constitution and rescissions of those applications (a)Compilation and transmissionThe Archivist of the United States (hereinafter in this Act referred to as the Archivist) shall, in accordance with this Act—
 (1)make an organized compilation, to the extent feasible, of all applications and rescissions of applications, ever made by States under article V of the Constitution, to call a convention for proposing amendments to the Constitution; and
 (2)transmit to Congress and transmit to the chairmen of the Committees on the Judiciary of the House of Representatives and Senate that compilation, together with both physical and electronic copies of each such application and rescission.
 (b)Sources for compilationIn complying with subsection (a) the Archivist shall use the records contained in the National Archive and Records Administration, and take other appropriate action, including using outside resources, to obtain an official copy of any application or rescission that may not be in such records.
 (c)Timing of transmittalThe Archivist shall transmit the compilation, containing all the known applications or rescissions according to the following schedule:
				
					
							Year After EnactmentApplications and Rescissions Required to be Submitted
						
							1 Year after enactment Applications and rescissions 1970 and later
							2 Years after enactment Applications and rescissions 1920 through 1969
							3 Years after enactmentApplications and rescissions 1870 through 1919
							4 Years after enactmentApplications and rescissions 1820 through 1869
							 5 Years after enactmentApplications and rescissions before 1820
 (d)Report on extent of missing applications or rescissionsThe Archivist shall submit to Congress a report detailing the extent of suspected missing applications or rescissions not included in each compilation under subsection (c), to accompany each transmittal required under subsection (c).
 (e)Cataloging applicationsThe Archivist shall, in compiling the applications and rescissions, catalog them by year of submission and State, and include that information in the material transmitted to Congress.
 (f)Savings clauseNothing contained within the transmittal required under subsection (a) or in the report required by subsection (b) shall be considered an official source or designation of valid state applications and rescissions under article V of the Constitution.
			3.Duties of the Committees on the Judiciary
 (a)Designation of applications and rescissionsUpon receipt by Congress of the compilation described in section 2(a), the respective committees on the judiciary in each House of Congress shall designate the applications and rescissions contained in such compilation for public availability on a publicly accessible website not later than 6 months after receiving such compilation as required under section 2(c).
 (b)Continuing Designations of Applications and rescissionsThe respective committees on the judiciary in each House of Congress shall update the compilation in the public websites maintained by them under subsection (a) by designating the receipt of any application or rescission submitted under article V of the Constitution to call a convention for proposing amendments to the Constitution that—
 (1)was not included in the initial compilation as transmitted under section 2; and (2)is a new application or rescission or otherwise comes to the attention of the committee.
 4.Recommended procedures for transmission of applications and rescissionsThe Congress recommends the following procedures to make uniform and simplify the process by which State legislatures make an application, or a rescission of an application, under article V of the Constitution to call a convention for proposing amendments to the Constitution:
 (1)Officers to transmit and receive applicationsAfter the adoption by the legislature of a State of an application or rescission, the secretary of state of the State, or if there be no such officer, the person who is charged by the State law with such function, should submit to Congress at least two copies of the resolution or other measure containing the application or rescission, one copy addressed to the President of the Senate, and one copy to the Speaker of the House of Representatives.
 (2)Contents of resolution or measureEach copy of the resolution or measure should contain— (A)its exact text, with the authenticating signature of the relevant officer of the legislature; and
 (B)the date on which the legislature adopted the resolution or measure. (3)Other forms of Application or recisionIf a State submits an application or rescission in a manner that is inconsistent with this section, and the application or rescission does not have an authenticating signature of a member of the respective states legislature, the Clerk of the House or the Secretary of the Senate shall confirm the authenticity of the application or rescission through a search of public records. If unable to confirm through a public records search, the Clerk of the House or Secretary of the Senate shall notify the appropriate State official and request a letter from that State official, with the authenticating signature of that State official, confirming the application or rescission’s authenticity.
			(4)Noncompliance with the recommendations of this section not a basis for Congress to refuse to accept
 an application or rescissionThe failure of a State legislature to comply with any of the procedures recommended in this section is not a basis for a refusal by Congress to accept or count an application or rescission.
 5.Savings clauseNothing in this Act shall be interpreted to expand in any way the specific, limited duties assigned to Congress under article V of the Constitution.
 6.DefinitionsIn this Act— (1)the terms transmit to Congress and submit to Congress mean transmission or submission, as the case may be, to the Speaker of the House of Representatives, the President of the Senate;
 (2)the term application means any resolution or other measure, agreed upon by a State legislature, that purports to be a request to Congress to call a convention pursuant to article V of the Constitution; and
 (3)the term rescission means any resolution or other measure, agreed upon by a State legislature, that purports to make null and void an application previously submitted by the State legislature.
			7.Authorization of appropriations.
 (a)For carrying out this ActThere are authorized to be appropriated to the National Historical Publications and Records Commission $2,000,000 for the purposes of carrying out this act for each of the fiscal years 2018 through 2023.
 (b)Historical record grant programSection 2504(g)(1) of title 44, United States Code, is amended by adding at the end the following:  (T)$3,000,000 for each of the fiscal years 2018 through 2023..
			